Citation Nr: 0021483	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
to include as claimed as an undiagnosed illness.
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for residuals, lumbar 
strain with degenerative changes, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to May 1976 
and June 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  An October 1996 RO decision denied his claim for a 
rating in excess of 20 percent for his service-connected low 
back disability.  RO decisions in July and August 1997 denied 
service connection for migraine headaches claimed as due to 
undiagnosed illness and PTSD, respectively.  

A Hearing Officer's decision in November 1998 increased the 
evaluation for the veteran's residuals of a lumbar strain 
with degenerative changes to 40 percent,  effective from the 
date of receipt of the increased rating claim in July 1996.
The Court of Appeals for Veterans Claims (Court) has 
concluded that the appellant is generally presumed to be 
seeking the maximum available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  As the increased rating claim has not been 
formally withdrawn by the veteran, it remains on appeal for 
consideration by the Board.


FINDINGS OF FACT

1.  There is no medical evidence of a causal link between the 
veteran's headaches and any incident of service, and his 
headaches are not due to an undiagnosed illness.

2.  The veteran did not engage in combat with the enemy, and 
there is no diagnosis of PTSD based upon a verified in-
service stressor. 

3.  The veteran's residuals, lumbar strain with degenerative 
changes is manifested by pain and limitation of motion; there 
is no ankylosis of the lumbar spine or any appreciable 
neurological impairment. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches, as a result of undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999). 

3.  The criteria for an evaluation in excess of 40 percent 
for residuals of a lumbar strain with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § Part 4, including  §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010, 5003, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999).

At the outset, however, prior to reaching the merits of the 
veteran's claims, the Board must determine whether the 
veteran has crossed the threshold of establishing well- 
grounded claims.  Statutory law as enacted by the Congress 
charges a claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Additionally, in order for a claim for benefits under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99). 

A. Headaches

The veteran claims that his headaches are a result of his 
five-month tour of duty during the Gulf War.  Service medical 
records are negative for any complaints, treatment or 
diagnosis of headaches.  An October 1992 National Guard 
enlistment examination does not indicate any complaints of 
headaches.

The veteran was discharged from active duty in April 1992.  
Post-service VA outpatient treatment records dated March 1994 
show that he was seen for complaints of headaches.  The 
veteran was diagnosed with occipital neuralgia and it was 
noted that the headaches might be caused by the veteran's 
psychiatric medication.

The veteran's girlfriend submitted a statement dated 
September 1996 which indicated that the veteran was suffering 
from headaches as a result of serving in the Persian Gulf.

In an August 1997 VA examination the veteran reported his 
typical headache started with occipital numbness which 
radiated up to bifrontal and bitemporal regions, throbbing in 
character with a severity of up to 10/10.  There was no clear 
aura and they usually lasted one hour and a half to two 
hours.  The headaches were accompanied by nausea, 
photophobia, and phonophobia and prompted the veteran to lie 
down in a quiet room.  There were no clear precipitants such 
as food, stress or sleep deprivation.  The neurological 
examination was normal.  Computed tomography and magnetic 
resonance imaging of the brain were normal.  The diagnosis 
was migraine without aura.

In the veteran's May 1998 RO hearing the veteran testified 
that he developed headaches while serving in the Persian 
Gulf, but was not treated while in service because he did not 
have time to go to a medic.  He indicated that he complained 
of his headaches while being treated for his back prior to 
his discharge.  The veteran did not seek treatment prior to 
1994 for his headaches because at that time they were minor.  
He indicated that was taking migraine medication.  He 
testified that his girlfriend knew of his headaches.  

The veteran was afforded a VA examination in February 1999 
and reported avascular type headaches starting while serving 
in the Persian Gulf which had continued since that time.  The 
veteran believed that the headaches were caused by the heat 
of the desert.  He described the headaches as pounding and 
throbbing, but were not preceded by an aura.  The headaches 
were bifrontal and he experienced a little nausea, but had 
not thrown up.  He had photophobia and was placed on 
medication for his headaches that also treated high blood 
pressure which helped considerably.  The examiner was not 
aware of any toxic exposures that veteran had.  The examiner 
doubted that the headaches were environmentally precipitated 
and that the headache type tended to occur in patients who 
were predisposed to having it and usually have no discernible 
cause.  It was noted that there was nothing in the veteran's 
history or examination that would account for his described 
level of disability, and that nothing was found on neurologic 
examination that would indicate any significant neurologic 
impairment whatsoever.

The Board notes that the file contains a medical diagnosis of 
migraine headaches for which the veteran currently takes 
medication.  The veteran himself has submitted no objective 
evidence, whether medical or non-medical, to show that he has 
an undiagnosed illness form his service in Southwest Asian 
Theater of operations during the Persian Gulf War.  Although 
the physician in the VA examination dated February 1999 
indicated that the veteran had his headaches since his 
service in the Persian Gulf, this information was related to 
the examiner by the veteran.  The claims file does not 
contain a competent medical opinion indicating that the 
veteran has a chronic condition involving headaches that is 
due to an undiagnosed illness.  The evidence also indicates 
that the veteran was first treated for headaches in 1994, two 
years after his separation.  It is clear from the medical 
records that there are no objective indications capable of 
independent verification within the meaning of 38 C.F.R. 
§ 3.317 to otherwise allow for attributing the veteran's 
headaches to an undiagnosed illness.  As there is no 
persuasive evidence of a relationship between the veteran's 
current migraine headaches and the veteran's military 
service, there is therefore, also no basis for establishing 
service connection under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where, as in the present case, the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit, 5 Vet. App. at 92-93.  
A claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 492.  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  Tirpak, 2 Vet. App. at 611.

B. PTSD

The veteran maintains that his currently diagnosed PTSD is 
etiologically related to stressors which occurred during his 
active duty service in the Persian Gulf.

The Board notes that prior to serving on active duty with the 
National Guard in the Persian Gulf the veteran served on 
active duty from July 1975 to May 1976 in Europe and was 
separated under Chapter 13 for character disorder with 
explosive personality.  Post-service VA medical records show 
that the veteran was hospitalized in August 1976 and February 
1979 due to anti-social personality and violent rage attacks.  
VA medical records also show that the veteran was seen in 
February 1979 and the impression rendered was personality 
disorder, explosive, drug dependency; amphetamines, LSD, 
alcohol.

The veteran was activated for active duty from June 1991 to 
April 1992 and served approximately 5 months in the Southwest 
Asian Theater as a truck driver.  The service medical records 
for both periods of service show no PTSD.
Upon a VA psychiatric examination in April 1994, the veteran 
reported that he served in Vietnam after completing basic 
training.  He indicated that he served in the war zone as a 
trucker with Special Forces and hauled bodies on trucks and 
witnessed American soldiers murdering civilian children and 
the raping of civilian women.  He then reported serving in 
the Persian Gulf with the 2220th transportation division 
again as a trucker.  The veteran described finding the bodies 
of women and children who had been eviscerated and left 
hanging from the apartment balconies and hung from rafters.  
Part of his job was to help clean up burned bodies from 
bombed convoys along the road.  He gave a history of having 
flashbacks three or four times a week, which left him 
suddenly tearful.  Additional symptoms included 
hypervigilence and an exaggerated startle response.  Symptoms 
of depression were also noted.  Past psychiatric history 
included a hospitalization in 1974 for explosive personality 
disorder, and a long history of suicidal ideation dating back 
to at least age 13.  Following the mental status examination, 
the psychiatrist opined that the veteran had a long-standing 
history of violent and aggressive behavior that predated his 
war exposure and that it was not reasonable to attribute this 
behavior to PTSD.  It was further noted, however, that the 
veteran did have a reasonable spread of symptoms outside of 
the violent behavior, which could meet the criteria for mild 
PTSD.  The diagnoses were recorded as intermittent explosive 
disorder, moderate to severe; PTSD, mild; and depressive 
disorder, not otherwise specified, mild.

The veteran was hospitalized in a VA medical center in 
January 1995 for major depression.  He also gave a history of 
PTSD symptoms during this time, and the discharge diagnoses 
included PTSD.

In an August 1996 statement, the veteran indicated that while 
in the Persian Gulf he was assigned to pick up bodies of 
Iraqi soldiers, bag them, bring them to Kuwait so that they 
could be shipped back to Iraq.  The veteran described picking 
up dead bodies that fell apart in his hands.  He also 
recounted a time when he was on guard duty and witnessed a 
mob hang a man.

In a December 1997 VA examination the veteran reported seeing 
dead bodies due to his duties in Southwest Asia and also 
experienced flashbacks.  He described cleaning up dead bodies 
in Saudi Arabia and that he didn't care at the time and 
actually turned angry and was "kicking heads around."  He 
reported seeing women hanging from balconies with their 
abdomens open and they were pregnant.  He also saw men with 
their private parts shoved into their mouths and hanging 
dead.  He did not care at that time about dying and was 
playing volleyball on a mine field and walked through booby 
trapped buildings.  The December 1997 VA examiner noted that 
there was a lot of discrepancy in the veteran's presentation.  
The examiner indicated that the veteran's behavioral problems 
dated back to at least "1974" when he was hospitalized at a 
VAMC because of angry outbursts.  (The Board notes that the 
veteran did not enter active service until 1975 and the 
earliest dated VA medical records in the claims file are 
dated in 1976, not 1974.)  It was further reported that, 
while the veteran presented some symptoms of PTSD, he had 
exhibited most of criteria before the Persian Gulf War.  The 
examiner observed that the veteran exhibited learned behavior 
and he presented symptoms which he knew belonged to PTSD, but 
they were inconsistent and were presented in a manipulative 
way.  The psychiatrist further opined that the veteran might 
have some PTSD symptoms but not nearly enough for a diagnosis 
of PTSD; it was believed that his symptoms were better 
explained by intermittent explosive disorder and antisocial 
personality disorder.

In his May 1998 RO hearing the veteran described an Egyptian 
soldier who was hanged in front of him by Kuwaiti people, the 
women he saw with their abdomens cut and babies hanging out.  
The veteran also indicated that he witnessed war crimes 
committed by the Black Horse Calvary Unit.  Those crimes 
allegedly included the rape of civilians and murdering of 
Iraqi soldiers who had surrendered.  The veteran indicated 
that the Black Horse unit buried the Iraqi soldiers in their 
foxholes and after the atrocities he had to dig the bodies 
out and haul them away.  The veteran indicated that he became 
very angry and he and another soldier began laughing and 
threw torsos at each other.  The veteran described taking 
human heads and hanging them from the mirrors of his vehicle.


In order to establish a well-grounded claim for PTSD there 
must be medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Gaines v. West, 11 Vet. App. 
353, 357-58 (1998); Cohen v. Brown, 10 Vet. App. 128, 138-39 
(1997); 38 C.F.R. § 3.304(f) (1999).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994).  If there is no combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).  

In the first instance, the Board must consider whether the 
veteran engaged in combat, which would allow for relaxed 
evidentiary requirements in establishing that a service-
induced stressor occurred.  38 U.S.C.A. § 1154(b).  After 
reviewing the evidence of record, the Board concludes that 
the veteran did not engage in combat with the enemy.  There 
is no indication that the veteran received any decorations 
evincing combat, and the veteran himself has indicated that 
he did not engage in combat with the enemy.  The veteran 
served as a truck driver in the Southwest Asian Theater.  His 
claimed service stressors do not relate to combat service, 
and thus his assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

Arguably, the veteran has not presented a well grounded claim 
for service connection for PTSD.  The diagnosis of PTSD in 
April 1994 was based, in part, on an inaccurate history of 
traumatic experiences witnessed in Vietnam.  The service 
personnel records show that the veteran entered active 
service in July 1975; they do not show that he served in 
Vietnam.  The 1997 VA psychiatric examination specifically 
ruled out a current diagnosis of PTSD.  The psychiatrist at 
that time opined that, while the veteran might have some PTSD 
symptoms, he did not have nearly enough for a diagnosis of 
PTSD; it was believed that his symptoms were better explained 
by intermittent explosive disorder and antisocial personality 
disorder.  Nevertheless, the veteran also gave a history of 
stressors during the Persian Gulf War when he was examined in 
April 1994; a diagnosis of PTSD was recorded at that time and 
again on a VA hospital discharge summary in January 1995.  
Thus, there is some medical evidence of PTSD based on claimed 
stressors during the Persian Gulf War.  Such is sufficient to 
well ground the claim.  The primary impediment to the 
veteran's claim is an absence of a verified inservice 
stressor. 

In reviewing the veteran's report of stressors, the Board 
notes that there are descriptions of events that vary 
greatly, without a clear specific incident that permits 
authentication.  As noted above, the diagnosis of mild PTSD 
in April 1994 was based, in part, an inaccurate history of 
stressors in Vietnam, as the veteran did not even serve in 
Vietnam, and the December 1997 VA examiner, who opined that 
the diagnostic criteria for PTSD had not been met, noted that 
there was a lot of discrepancy in the veteran's presentation.  
After a review of the all of the veteran's statements and the 
pertinent service personnel and service and post-service 
medical evidence, the Board not only concurs but adds that 
much of the veteran's stressor statements are not credible 
and none have been verified or supported by independent 
evidence.  

The veteran claims that he witnessed a number of civilian 
atrocities, to include the hanging of an Egyptian soldier by 
Kuwaiti people, women with their abdomens cut and babies 
hanging out; and war crimes allegedly committed by the Black 
Horse Calvary Unit, to include the rape of civilians and 
murdering of Iraqi soldiers who had surrendered.  (At the 
time of the April 1994 VA psychiatric examination, the 
veteran also claimed that he saw such atrocities in Vietnam; 
as noted above, the service personnel records show that he 
did not enter service until July 1975 and did not even serve 
in Vietnam.)  He also described taking human heads and 
hanging them from the mirrors of his vehicle.  The veteran's 
own service records do not mention the stressors, and the 
veteran has not provided any specific information  upon which 
to attempt to verify such events.  After the veteran filed 
his claim for service connection for PTSD, the RO sent a 
letter informing him that the US Army and Joint Services 
Environmental Support Group (ESG) (now named the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)) could not verify his claimed stressors without 
specific information.  While the veteran has submitted 
numerous statements, he has not provided enough specific 
information (i.e., dates, locations) upon which to verify his 
alleged stressors.  His alleged stressors have not been 
verified by the service department, and he has not provided 
names or other details which are required to attempt 
verification.  The veteran has submitted no independent 
evidence to show that his alleged stressors actually 
occurred.  

In sum, there is no credible supporting evidence that claimed 
service stressors, which were medically determined to have 
lead to PTSD, actually occurred.  Without such stressor 
evidence, service connection for PTSD may not be granted.

II. Increased rating for residuals, lumbar strain with 
degenerative changes

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claim and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In a February 1999 VA examination the veteran reported 
nocturnal symptoms of pain and the ability to ambulate 50 
feet before what he describes as hip pain limited his 
activity.  The veteran was in a wheelchair and was unable to 
ambulate without any assistance.  The examination showed bony 
palpation of the back demonstrated significant pain and 
tenderness in the entire lumbosacral area.  The veteran would 
not bear weight on both lower extremities symmetrically.  He 
was able to forward bend 20 degrees before he stops secondary 
to pain.  Lateral bending was 20 degrees bilateral and 
symmetrical, before he stopped secondary to pain.  Rotation 
was 10 degrees before he stopped secondary to pain.  There 
was no cutaneous malformations about the back.  The examiner 
noted the veteran wore a back brace and knee brace, which was 
removed for the examination.  Reflex examination at the knee 
and ankle was 1+ and symmetric.  He had no sensory 
abnormality in the lower extremities.  He had no clonus and a 
negative Babinski bilaterally.  Iliopsoas, quads, hamstrings, 
tibialis anterior, extensor hallucis longus and gastroc 
soleus were all 5/5 and symmetric.  Perianal sensation was 
normal to pinprick.  MRI of his spine was consistent with 
degenerative disc disease of the lumbar spine, worse at L4-5 
with central disc protrusion.  The examiner indicated that 
the veteran had some pathology in his spine, but it was his 
opinion that his back condition was not related to his lower 
extremity condition.

In a peripheral nerves VA examination conducted in February 
1999 the veteran reported backaches and lower extremity 
numbness.  The sensory examination was completely non-
anatomic and unreliable.  The veteran had total body numbness 
which did not bear out in other alternative testing including 
gait and coordination testing.  The examiner noted that if 
the veteran was truly numb everywhere, he would not be able 
to perform those tests skillfully.  All modalities were 
tested including pinprick, temperature, vibratory sense and 
joint position sense.  Reflexes were 2+ in the upper and 
lower extremities.  The veteran walked with an extremely 
antalgic gait.  He walked with the right leg chronically 
flexed on his toe because of knee pain.  He was able to rise 
up on his heels and on his toes.  Tandem gait was not tested.  
The veteran had full range of motion of the upper and lower 
extremities.  Tinel sign was negative bilaterally and 
straight leg raise was functional.  There was no evidence for 
a spinal cord compression, as the examiner saw no upper or 
lower motor neuron objective findings on his neurologic 
examination.  The examiner noted that the veteran may have 
been embellishing a radiculopathy, and such was doubted given 
the presence of normal reflexes and absolutely no 
identifiable radicular pattern sensory loss.  However, the 
veteran had had an MRI imaging of his lumbar and lower 
thoracic spine and the examiner recommended that this be 
reviewed to look for evidence of any back pathology that may 
be present to explain any of the veteran's symptomatology.  
The examiner doubted, however, that this would be present.  
The examiner concluded that he found nothing on the veteran's 
history or examination that would account for his level of 
disability and found nothing on neurologic examination that 
would indicate any significant neurologic impairment 
whatsoever.  

An addendum to the above examination indicated that in regard 
to the question of reflex sympathetic dystrophy, on 
neurologic examination, the veteran had no vasomotor changes 
whatsoever in any of his four extremities.  There was no 
evidence of hypersensitivity or allodynia in any of the four 
extremities.  There was no sensory loss or trophic changes of 
the skin that would be related to reflex sympathetic 
dystrophy.  There was no historical evidence of any reflex 
sympathetic dystrophy and the veteran did not give any 
complaints in the past or present that would support a 
diagnosis.  It was the examiner's opinion that the veteran 
did not have sympathetically mediated pain or complex 
regional pain syndrome.

The veteran's current 40 percent rating is the maximum 
evaluation allowed under Code 5292 or 5295 which contemplate, 
respectively, severe limitation of motion of the lumbar 
spine; and severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  All examinations in 
recent years have shown definite motion of the lumbar spine 
in all planes; there is no medical evidence of ankylosis of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Code 5289, which 
permits a 50 percent rating for unfavorable ankylosis of the 
lumbar spine.  

As to a rating under Code 5293 for disc disease, it is 
apparent from the record that service connection was granted 
for lumbar strain (Code 5295) and traumatic arthritis or 
degenerative changes (Codes 5010, 5003, 5292) and not disc 
disease.  However, even considering this code, there is 
clearly no medical evidence to show more than severe 
intervertebral disc syndrome.  (A 40 percent rating 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.)   
That is, the medical records do not show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In fact, the most recent VA 
neurological examination found inconsistent findings and 
little objective evidence of any neurological impairment.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca, 8 Vet. App. at 205-206.  
Additional impairment during exacerbations, or flare-ups, of 
his condition has not been demonstrated.  There is no 
objective medical evidence to show that pain, weakness, 
incoordination, or any other symptom results in additional 
functional impairment to a degree that would support a higher 
rating under any of the above codes.  There is, therefore, no 
basis for the assignment of a schedular rating in excess of 
40 percent for the veteran's lumbar disorder.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran has not shown that his back 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.







ORDER

Service connection for chronic headaches, to include as 
claimed as an undiagnosed illness is denied.
 
Service connection for PTSD is denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of a lumbar strain with degenerative changes is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

